02/22/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 21-0402


                                        DA 21-0402
                                     _________________

 THOMAS MANN POST NO. 81 OF THE
 AMERICAN LEGION, DEPARTMENT OF
 MONTANA, a Montana public benefit
 corporation, and the TOWN OF CULBERTSON, a
 political subdivision of the State of Montana, et al.,

               Plaintiffs, Counterdefendants,
               and Appellees.                                           ORDER

        v.

 KNUDSEN FAMILY LIMITED PARTNERSHIP,

              Defendant, Counterclaimant,
              and Appellant.
                                  _________________

       Pursuant to Appellant’s motion for extension of time to file the reply brief and good cause
appearing,
       IT IS HEREBY ORDERED that Appellant has until March 16, 2022, within which
to file the reply brief.
       No further extensions will be granted.




                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                      February 22 2022